                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

 LORETTA MURRAY and                           )
 ROGER MURRAY,                                )
                                              )
               Plaintiffs,                    )
                                              )
 v.                                           )      No.:   3:20-CV-442-TAV-DCP
                                              )
 CHANCELLOR FRANK WILLIAMS,                   )
 JUDGE MICHAEL PEMBERTON,                     )
 ATTORNEY MARK FOSTER,                        )
 ROANE BLAIR LLC,                             )
 CHANCELLOR RONALD THURMAN,                   )
 VANDERBILT MORTGAGE AND                      )
 FINANCE COMPANY INC.,                        )
 ROANE COUNTY, TENNESSEE,                     )
 DENNIS R. MIRACLE,                           )
                                              )
               Defendants.                    )


                       MEMORANDUM OPINION AND ORDER

        This civil matter is before the Court on the Report and Recommendation (“R&R”)

 entered by United States Magistrate Judge Debra C. Poplin, on December 11, 2020

 [Doc. 7]. In the R&R, Magistrate Judge Poplin grants plaintiffs’ application to proceed

 in forma pauperis [Docs. 2, 5, 6], but she recommends that the complaint be dismissed

 with prejudice. Plaintiffs, appearing pro se, have filed objections to the R&R [Doc. 8],

 defendants Mark Foster and Dennis Miracle have filed a response to plaintiffs’ objections

 [Doc. 9], and plaintiffs have filed a reply [Doc. 10]. Also before the Court is plaintiffs’

 motion for summary judgment/default judgment [Doc. 11]. For reasons set forth more

 fully below, plaintiffs’ objections will be overruled and this case will be DISMISSED.




Case 3:20-cv-00442-TAV-DCP Document 15 Filed 05/07/21 Page 1 of 6 PageID #: 174
        Although plaintiffs’ objection was timely, the Court does not necessarily need to

 review the objection de novo. The district court must conduct a de novo review of those

 portions of a magistrate judge’s report and recommendation to which a party objects,

 unless the objections are frivolous, conclusive, or general. See 28 U.S.C. § 636(b)(1);

 Fed. R. Crim. P. 59(b)(3); Smith v. Detroit Fed’n of Teachers, Local 231, 829 F.2d 1370,

 1373 (6th Cir. 1987); Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties

 have ‘the duty to pinpoint those portions of the magistrate’s report that the district court

 must specially consider.’” Mira, 806 F.2d at 637 (quoting Nettles v. Wainwright, 677

 F.2d 404, 410 n.8 (5th Cir. 1982)). “[A]bsent compelling reasons,” parties may not “raise

 at the district court stage new arguments or issues that were not presented to the

 magistrate.” Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000) (citing United

 States v. Waters, 158 F.3d 933, 936 (6th Cir. 1998)); see also Marshall v. Chater, 75 F.3d

 1421, 1426–27 (10th Cir. 1996) (“[I]ssues raised for the first time in objections to the

 magistrate judge’s recommendation are deemed waived.”). The Court “may accept,

 reject, or modify, in whole or in part, the findings or recommendations” of the magistrate

 judge. § 636(b)(1).

        Here, the Court need not conduct a de novo review of any portion of the

 R&R because plaintiffs’ objections are frivolous, conclusive, and general.             The

 magistrate judge concluded that dismissal was proper, finding that plaintiffs, who have

 been barred from filing new litigation without first seeking leave of Court [See Case

 No. 3:17-CV-318, Docs. 55, 58], did not follow the proper procedures before filing the

                                              2


Case 3:20-cv-00442-TAV-DCP Document 15 Filed 05/07/21 Page 2 of 6 PageID #: 175
 instant complaint [Doc. 7]. As additional grounds for dismissal, the magistrate judge

 found that plaintiffs’ claims are barred by res judicata [Id.].

        Plaintiffs object to the R&R by arguing that the Court had no authority to bar them

 from filing new litigation. Plaintiffs further object that they have never received a proper

 hearing in any court, and thus the claims have never been decided and are not barred by

 res judicata. While plaintiffs’ arguments are legally frivolous, the Court will briefly

 address them.

        In addressing a court’s authority to manage litigants who attempt to abuse the

 judicial process, the Sixth Circuit has held that:

        [a] district court has “inherent authority” to impose sanctions based on a
        litigant’s bad faith, contemptuous conduct, and conduct that “abuses the
        judicial process.” See First Bank of Marietta v. Hartford Underwriters Ins.
        Co., 307 F.3d 501, 516 (6th Cir. 2002) (quoting Chambers v. NASCO, Inc.,
        501 U.S. 32, 44-45, 111 S. Ct. 2123, 115 L. Ed. 2d 27 (1991)). A district
        court also has inherent authority to issue an injunctive order to prevent
        prolific litigants from filing harassing and vexatious pleadings. See
        Feathers v. Chevron U.S.A., Inc., 141 F.3d 264, 269 (6th Cir. 1998); Filipas
        v. Lemons, 835 F.2d 1145, 1146 (6th Cir. 1987).

 Clemons v. Dewine, No. 19-3033, 2019 U.S. App. LEXIS 13271, at *6 (6th Cir. May 1,

 2019). In addressing what might constitute vexatious filing, the Sixth Circuit has ruled as

 follows:

        [a]s the district court explained, the present action is Mitchell’s third
        lawsuit against Guardian Home Care arising from the 2007 closure of Sun
        Valley. Mitchell was warned, in his prior federal lawsuit against Guardian
        Home Care, “that any further attempts to relitigate these same issues may
        result in sanctions.” Under these circumstances, the district court was
        within its discretion to deem Mitchell a vexatious litigant. See Feathers,
        141 F.3d at 269; Filipas, 835 F.2d at 1146.

                                                3


Case 3:20-cv-00442-TAV-DCP Document 15 Filed 05/07/21 Page 3 of 6 PageID #: 176
 Mitchell v. Taylor, No. 17-5319, 2018 U.S. App. LEXIS 9651, at *4-5 (6th Cir. Apr. 16,

 2018).

          In this instance, plaintiffs have filed numerous cases in this Court which relate to a

 Roane County Chancery Court action “with regard to a property dispute involving real

 property located in Roane County.” Murray v. Miracle, 457 S.W.3d 399, 400 (Tenn. Ct.

 App. 2014) (summarizing the background of the property dispute and state court

 litigation); see also Murray v. Miracle, No. 2010-02425-COA-R3-CV, 2011 WL

 13165396 (Tenn. Ct. App. Sept. 8, 2011). Some of the cases plaintiffs have filed in this

 Court, and which were subsequently dismissed, include, but are not limited to,

 Loretta Murray and Bobby Murray v. Frank Williams, Michael Pemberton,

 William Acree, and Mark N. Foster, No. 3:19-CV-321-TAVDCP (E.D. Tenn. Nov. 12,

 2019) [Doc. 14]; Loretta Murray and Roger Murray v. Frank Williams, Michael

 Pemberton, Mark Foster, and Dennis R. Miracle, No. 3:17-CV-318-TAV-DCP (E.D.

 Tenn. July 31, 2018) [Doc. 50]; and Loretta Murray et al. v. Frank Williams et al.,

 No. 3:15-CV-284-TAV-CCS (E.D. Tenn. April 8, 2016) [Doc. 78] (also involving

 Plaintiff Roger Murray). Plaintiffs repeated efforts to relitigate the same related issues

 eventually resulted in this Court entering an Order enjoining plaintiffs from filing any

 new civil actions in the United States District Court for the Eastern District of Tennessee

 without following certain rules set forth by in the Order, including first obtaining written

 certification that the complaint has some legal and factual merit [Case No. 3:17-CV-318,

 Docs. 55, 58]. Plaintiffs were cautioned that “[f]ailure to comply with or satisfy the

                                                4


Case 3:20-cv-00442-TAV-DCP Document 15 Filed 05/07/21 Page 4 of 6 PageID #: 177
 terms of this Order is grounds for this Court to deny any motion for leave to file made by

 plaintiffs.” [Id.]

        Plaintiffs did not comply with the Court’s Order [Id.] when they filed the instant

 suit. Accordingly, as plaintiffs were warned, leave to file will be denied and the case will

 be dismissed with prejudice.

        As further grounds for dismissal, Magistrate Judge Poplin points out that the

 issues raised by plaintiffs have already been litigated in this Court and are barred by res

 judicata. Plaintiffs contend that they have never had a hearing or trial in this Court and

 therefore that their claims have not been properly adjudicated. However, the Court has

 the authority to rule on motions without holding a hearing. See Fed. R. Civ. P. 78(b);

 E.D. Tenn. LR 7.2. Thus, the fact that the Court may have ruled on motions in past cases

 without conducting a hearing is irrelevant. The cases were considered by the Court and

 were dismissed, invoking the preclusive effect of res judicata. This serves as another

 basis for the dismissal of the instant case.

        Finally, plaintiffs are cautioned that further attempts to violate this Court’s Order

 enjoining them filing new litigation without first seeking leave of Court may subject

 plaintiffs to additional sanctions and penalties, as well as the possibility of being found in

 contempt (civil and/or criminal) of this Court as maybe warranted and appropriate.

        The Court has independently reviewed the R&R and agrees with Magistrate Judge

 Poplin’s recommendations, which the Court adopts and incorporates into this ruling.

 Accordingly, the Court ACCEPTS IN WHOLE the R&R [Doc. 7].                          Plaintiffs’

                                                5


Case 3:20-cv-00442-TAV-DCP Document 15 Filed 05/07/21 Page 5 of 6 PageID #: 178
 complaint [Doc. 1] is DISMISSED with prejudice. Plaintiffs’ motion for summary

 judgment/default judgment [Doc. 11] is DENIED as moot. The Clerk of the Court is

 DIRECTED to close this case.

       IT IS SO ORDERED.


                                s/ Thomas A. Varlan
                                UNITED STATES DISTRICT JUDGE




                                        6


Case 3:20-cv-00442-TAV-DCP Document 15 Filed 05/07/21 Page 6 of 6 PageID #: 179
